Name: 96/640/EC: Council Decision of 28 October 1996 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Arab Republic of Egypt modifying the arrangements for imports into the Community of rice originating in and coming from Egypt
 Type: Decision
 Subject Matter: tariff policy;  Africa;  trade;  plant product;  European construction
 Date Published: 1996-11-15

 15.11.1996 EN Official Journal of the European Communities L 292/27 COUNCIL DECISION of 28 October 1996 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Arab Republic of Egypt modifying the arrangements for imports into the Community of rice originating in and coming from Egypt (96/640/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with the first sentence of Article 228 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 19 of the Cooperation Agreement between the European Economic Community and the Arab Republic of Egypt (1) provides for a reduction in the levy on imports into the Community of rice originating in and coming from that country within the limits of an annual quantity of 32 000 tonnes and on condition that an export levy be collected; whereas the Agreement provides that the Community may modify these arrangements, taking accounts of Egypt's interests, in the event of any change in its rules; Whereas the Community, in the Uruguay Round agreement on agriculture, has undertaken to replace variable levies with customs duties; whereas this necessitates the modifcation of the Agreement with Egypt; Whereas the Community has to that end negotiated with the Arab Republic of Egypt an Agreement in the form of an Exchange of Letters modifying the arrangements in question; Whereas this Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Arab Republic of Egypt modifying the arrangements for imports into the Community of rice originating in and coming from Egypt is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community (2). Article 3 The provisions implementing the Agreement, including any surveillance measures, shall be adopted according to the procedure laid down in Article 27 of Regulation (EEC) No 1418/76 (3). Where the application of the Agreement calls for close cooperation with the Arab Republic of Egypt, the Commission may take all necessary measures to ensure such cooperation. Done at Luxembourg, 28 October 1996. For the Council The President D. SPRING (1) OJ No L 266, 27. 9. 1978, p. 1. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council. (3) Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (OJ No L 166, 25. 6. 1976, p. 1). Regulation as last amended by Regulation (EEC) No 3072/95 (OJ No L 329, 30. 12. 1995, p. 18).